

115 HR 5629 IH: President Trump's Farm Bill Reforms Act of 2018
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5629IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Mr. Norman (for himself and Mr. Gosar) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Federal Crop Insurance Act and Food Security Act of 1985 to enact reforms to farm
			 subsidies and crop insurance called for in President Trump’s budget for
			 fiscal year 2019.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the President Trump's Farm Bill Reforms Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Reducing Farm Subsidy Payments
					Sec. 101. Reduction of premium subsidies.
					Sec. 102. Reduction of stacked income protection plan for producers of upland cotton.
					Sec. 103. Elimination of separate payment limitation for peanuts.
					Sec. 104. Terminating use of commodity certificates to pay off marketing assistance loans.
					Title II—Eligibility Requirements for Farm Subsidy Payments
					Sec. 201. Adjusted gross income limits for crop insurance premium subsidies.
					Sec. 202. Adjusted gross income limits for commodity and conservation programs.
					Sec. 203. Payments limited to active farmers.
					Title III—Target Rate of Return for Insurance Companies
					Sec. 301. Reducing target rate of return for insurance companies.
				
			IReducing Farm Subsidy Payments
 101.Reduction of premium subsidiesSection 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (B)(i), by striking 67 percent and inserting 52 percent; (B)in subparagraph (C)(i), by striking 64 percent and inserting 49 percent;
 (C)in subparagraph (D)(i), by striking 59 percent and inserting 44 percent; (D)in subparagraph (E)(i), by striking 55 percent and inserting 40 percent;
 (E)in subparagraph (F)(i), by striking 48 percent and inserting 33 percent; (F)in subparagraph (G)(i), by striking 38 percent and inserting 23 percent; and
 (G)in subparagraph (H)(i), by striking 65 percent and inserting 50 percent; (2)in paragraph (6)—
 (A)in subparagraph (A)(i), by striking 59 percent and inserting 44 percent; (B)in subparagraph (B)(i), by striking 55 percent and inserting 40 percent;
 (C)in subparagraph (C)(i), by striking 49 percent and inserting 34 percent; and (D)in subparagraph (D)(i), by striking 44 percent and inserting 29 percent; and
 (3)in paragraph (7)— (A)in subparagraph (A)(i), by striking 59 percent and inserting 44 percent;
 (B)in subparagraph (B)(i), by striking 55 percent and inserting 40 percent; and (C)in subparagraph (C)(i), by striking 51 percent and inserting 36 percent.
 102.Reduction of stacked income protection plan for producers of upland cottonSection 508B(d)(1) of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1508b(d)(1)) is amended by striking 80 percent and inserting 65 percent.
			103.Elimination of separate payment limitation for peanuts
				(a)Uniform payment limitations for covered commodities
 (1)In generalSection 1001(b) of the Food Security Act of 1985 (7 U.S.C. 1308(b)) is amended— (A)in the subsection heading by striking (OTHER THAN PEANUTS); and
 (B)by striking (other than for peanuts); and (2)Payment limitation for peanutsSection 1001(c) of the Food Security Act of 1985 (7 U.S.C. 1308(c)) is repealed.
 (b)Conforming amendmentsTitle X of the Food Security Act of 1985 is amended— (1)in section 1001 (7 U.S.C. 1308)—
 (A)by striking subsections (b) and (c) each place it appears and inserting subsection (b); (B)in subsection (f)(2), by striking Subsections (b) and (c) and inserting Subsection (b);
 (C)by striking subsection (b) or (c) both places it appears and inserting subsection (b); (D)in subsection (f)(5)(B), by striking subsection (b), (c), or (d) and inserting subsection (b) or (d); and
 (E)in subsection (f)(6)(B), by striking subsections (b), (c), and (d) and inserting subsections (b) and (d); (2)in section 1001A (7 U.S.C. 1308–1)—
 (A)in subsection (a), by striking subsections (b) and (c) and inserting subsection (b); and (B)in subsection (b)(1), by striking subsection (b) or (c) and inserting subsection (b); and
 (3)in section 1001B(a) (7 U.S.C. 1308–2(a)), by striking subsections (b) and (c) and inserting subsection (b). (c)ApplicabilityThe amendments made by this section shall apply beginning with the 2019 crop year.
				104.Terminating use of commodity certificates to pay off marketing assistance loans
 (a)Terminating use of commodity certificatesSubtitle G of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7286(c)(3)) is amended—
 (1)by striking section 166; and (2)by redesignating section 167 as section 166.
 (b)ApplicabilityThe amendments made by this section shall apply beginning with the 2019 crop year. IIEligibility Requirements for Farm Subsidy Payments 201.Adjusted gross income limits for crop insurance premium subsidiesSection 508(e) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)), as amended by section 101, is further amended by adding at the end the following new paragraph:
				
 (10)Adjusted gross income limitationA producer shall not be eligible to obtain premium assistance for a crop year under this subsection if the average adjusted gross income (as defined in section 1001D of the Food Security Act of 1985 (7 U.S.C. 1308–3a)) of such producer exceeds $500,000 for the preceding crop year..
 202.Adjusted gross income limits for commodity and conservation programsSection 1001D(b)(1) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)(1)) is amended by striking $900,000 and inserting $500,000.
 203.Payments limited to active farmersSection 1001A(b) of the Food Security Act of 1985 (7 U.S.C. 1308–1) is amended by adding the following new paragraph:
				
 (3)LimitationWith respect to a farming operation, no more than one person shall qualify as a farm manager actively engaged in farming for purposes of receiving a payment described in subsection (b) or (c) of section 1001..
			IIITarget Rate of Return for Insurance Companies
 301.Reducing target rate of return for insurance companiesSection 508(k)(3) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(3)) is amended— (1)by striking (3) Share of risk.—The and inserting the following:
					
						(3)Risk
 (A)Share of riskThe; and (2)by adding at the end the following:
					
 (B)Limitation on average rate of returnThe target average rate of return for reinsured companies for the 2018 reinsurance year and each subsequent reinsurance year shall be 12 percent of retained premiums..
				